IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                               October 15, 2007
                               No. 06-50014
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

TONY DAVIS

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:02-CV-122
                           USDC No. 1:96-CR-190


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Tony Robert Davis, former federal prisoner # 68917-080, was convicted
and sentenced on eight counts of conspiracy, wire fraud, travel and
transportation of securities for fraudulent purposes, and money laundering. See
United States v. Davis, 226 F.3d 346, 348 (5th Cir. 2000). Davis now seeks a
certificate of appealability (COA) to appeal the district court's denial of his



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-50014

28 U.S.C. § 2255 motion challenging those convictions and sentences. See
28 U.S.C. § 2253(c).
      During the pendency of this appeal, Davis was released from prison, and
he completed his term of supervised release. As a result, Davis's claims have
been rendered moot. See Spencer v. Kemna, 523 U.S. 1, 7 (1998); Bailey v.
Southerland, 821 F.2d 277, 278-79 (5th Cir. 1987). Therefore, this appeal is
dismissed as moot.
      Davis’s motions for COA and to supplement the record on appeal are
denied.
      Davis’s abuse of the judicial system warrants the imposition of a sanction.
Davis was warned in a prior appeal in a 28 U.S.C. § 2241 proceeding that further
frivolous filings would result in the imposition of sanctions. Davis v. Wendt,
No. 04-10926 (5th Cir. Mar. 24, 2006)(unpublished). Accordingly, concomitantly
with any other sanction already imposed by this or any other court, Davis is no
longer allowed to file any documents or pleadings in this court or in any court
subject to this court’s jurisdiction without first obtaining permission from a
judge of this court. The Clerk of this Court and the clerks of all federal district
courts within this Circuit are directed to refuse to file any pro se civil complaint
or appeal by Davis unless Davis submits proof that he has obtained the
permission of this court. If Davis attempts to file any further notices of appeal
or original proceedings in this court the clerk will docket them for administrative
purposes only. Any other submissions which do not show proof that the sanction
has been satisfied will be neither addressed nor acknowledged.
      APPEAL DISMISSED; MOTIONS DENIED; SANCTION IMPOSED.




                                         2